Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETIALED ACTION
By Examiner’s Amendment: Claims 21, 26, and 31 are amended; Claims 22, 28, 33, 36, and 37 are cancelled.
Claims 21, 23, 26, 29, 31, and 34 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Application is amended as follows:

1.  – 20.   (Cancelled)  

21. (Currently Amended)  A system for event driven patient monitoring and treatment of a patient comprising:
a plurality of physiological sensors configured to be coupled to the patient and configured to produce patient-specific data from the patient, the plurality of physiological sensors including at least a blood oximeter;
a treatment device coupled to the patient and configured to administer a treatment to the patient under control of a computer;
a processor;  
a memory coupled to the processor, the memory having computer-executable instructions stored thereon, which when executed by the processor, cause the processor to:
receive patient-specific data associated with the patient, the patient-specific data comprising at least data from the blood oximeter coupled with the patient;
determine a plurality of physiological variables based on the received patient-specific data, the plurality of physiological variables including at least oxygen saturation;
define a state space with DO2 on a first axis and Qp/Qs on a second axis, the state space partitioned into a plurality of possible clinical patient states defined by a plurality of boundaries, the plurality of possible patient states comprising:
(i) adequate DO2 along with normal Qp/Qs; 
(ii) inadequate DO2 along with normal Qp/Qs; 
(iii) adequate DO2 along with high Qp/Qs; and 
(iv) inadequate DO2 along with high Qp/Qs;
wherein a boundary between adequate DO2 and inadequate DO2 is 25ml O2/min/kg, and a boundary between normal Qp/Qs and high Qp/Q is a ratio of 1.5, 
such that the patient state of adequate DO2 along with high Qp/Qs is defined by DO2 greater than 25ml O2/min/kg along with Qp/Qs greater than a ratio of 1.5, and 
such that the patient state of inadequate DO2 along with high Qp/Qs is defined by DO2 less than 25ml O2/min/kg along with Qp/Qs greater than a ratio of 1.5, and such that 
the patient state of inadequate DO2 along with normal Qp/Qs is defined by DO2 less than 25ml O2/min/kg along with Qp/Qs less than a ratio of 1.5; 
determine from the patient-specific data, a current clinical patient state of the patient within the state space, the current clinical patient state being one of:
(a)  inadequate DO2 along with normal Qp/Qs; 
(b) adequate DO2 along with high Qp/Qs; and 
(c) inadequate DO2 along with high Qp/Qs; and
send a signal to the treatment device coupled to the patient so that the signal causes the treatment device to administer a treatment to the patient, the treatment known to address the current clinical patient state. 


22.  (Cancelled) 

23. (Previously Presented)  The system of claim 21, wherein 
(x) the treatment for inadequate DO2 along with normal Qp/Qs, and the treatment for inadequate DO2 along with high Qp/Qs, is administration of chronotropic medication; and 
(y) the treatment for adequate DO2 along with high Qp/Qs is administration of vasodilation medication. 
 
24. - 25. (Cancelled) 

26. (Currently Amended)  A method for event driven patient monitoring and treatment of a patient comprising:
coupling a plurality of physiological sensors to the patient, the plurality of physiological sensors configured to produce patient-specific data from the patient, the plurality of physiological sensors including at least a blood oximeter;
coupling a treatment device to the patient, the treatment device configured to administer a treatment to the patient under control of a computer;
receiving at a computer, patient-specific data associated with the patient, the patient-specific data comprising at least data from the blood oximeter coupled with the patient;
determining, by the computer, a plurality of physiological variables based on the received patient-specific data;
defining, by the computer, a state space with DO2 on a first axis and Qp/Qs on a second axis, the state space partitioned into the plurality of possible clinical patient states defined by a plurality of boundaries, including a boundary between adequate DO2 and inadequate DO2, and a boundary between normal Qp/Qs and high Qp/Q
(i) adequate DO2 along with normal Qp/Qs; 
(ii) inadequate DO2 along with normal Qp/Qs; 
(iii) adequate DO2 along with high Qp/Qs; and 
(iv) inadequate DO2 along with high Qp/Qs;
wherein a boundary between adequate DO2 and inadequate DO2 is 25ml O2/min/kg, and a boundary between normal Qp/Qs and high Qp/Q is a ratio of 1.5, 
such that the patient state of adequate DO2 along with high Qp/Qs is defined by DO2 greater than 25ml O2/min/kg along with Qp/Qs greater than a ratio of 1.5, and 
such that the patient state of inadequate DO2 along with high Qp/Qs is defined by DO2 less than 25ml O2/min/kg along with Qp/Qs greater than a ratio of 1.5, and such that  
the patient state of inadequate DO2 along with normal Qp/Qs is defined by DO2 less than 25ml O2/min/kg along with Qp/Qs less than a ratio of 1.5;
determining, by the computer, from the physiological variables, a current clinical patient state within the state space, the current clinical patient state being one of:
(a) inadequate DO2 along with normal Qp/Qs; 
(b) adequate DO2 along with high Qp/Qs; and 
(c) inadequate DO2 along with high Qp/Qs; and
sending a signal from the computer to the treatment device coupled to the patient so that the signal causes the treatment device to administer a treatment to the patient, the treatment known to address the current clinical patient state. 


27. (Cancelled)  

28. (Cancelled)  

29. (Previously Presented)  The method of claim 26, wherein 
(x) the treatment for inadequate DO2 along with normal Qp/Qs, and the treatment for inadequate DO2 along with high Qp/Qs, is administration of chronotropic medication; and 
(y) the treatment for adequate DO2 along with high Qp/Qs is administration of vasodilation medication.

30. (Cancelled) 
 
31. (Currently Amended)  A non-transitory computer-readable medium having computer-executable instructions stored thereon, the instructions executable by a computer, the instructions comprising:
instructions to cause the computer to receive patient-specific data associated with the patient, the patient-specific data comprising at least data from one of the plurality of sensors coupled with the patient, the plurality of sensors including at least a blood oximeter;
instructions to cause the computer to determine a plurality of physiological variables based on the received patient-specific data, the plurality of physiological variables including at least oxygen saturation;
instructions to cause the computer to define a state space with DO2 on a first axis and Qp/Qs on a second axis, the state space partitioned into the plurality of possible clinical patient states defined by a plurality of boundaries, the plurality of possible patient states comprising:
(i) adequate DO2 along with normal Qp/Qs; 
(ii) inadequate DO2 along with normal Qp/Qs; 
(iii) adequate DO2 along with high Qp/Qs; and 
(iv) inadequate DO2 along with high Qp/Qs;
wherein a boundary between adequate DO2 and inadequate DO2 is 25ml O2/min/kg, and a boundary between normal Qp/Qs and high Qp/Q is a ratio of 1.5, 
such that  the patient state of adequate DO2 along with high Qp/Qs is defined by DO2 greater than 25ml O2/min/kg along with Qp/Qs greater than a ratio of 1.5, and 
such that the patient state of inadequate DO2 along with high Qp/Qs is defined by DO2 less than 25ml O2/min/kg along with Qp/Qs greater than a ratio of 1.5, and such that  
the patient state of inadequate DO2 along with normal Qp/Qs is defined by DO2 less than 25ml O2/min/kg along with Qp/Qs less than a ratio of 1.5;
instructions to cause the computer to determine from the physiological variables, a current clinical patient state of the patient within the state space, the current clinical patient state being one of:
(a) inadequate DO2 along with normal Qp/Qs; 
(b) adequate DO2 along with high Qp/Qs; and 
(c) inadequate DO2 along with high Qp/Qs; and 
instructions to cause the computer to control a treatment device by sending a signal to the treatment device coupled to the patient so that the signal causes the treatment device to administer a treatment to the patient, the treatment known to address the current clinical patient state.  


32. (Cancelled)  

33. (Cancelled)  

34. (Previously Presented)  The non-transitory computer-readable medium of claim 31, wherein 
(x) the treatment for inadequate DO2 along with normal Qp/Qs, and the treatment for inadequate DO2 along with high Qp/Qs is administration of chronotropic medication; and 
(y) the treatment for adequate DO2 along with high Qp/Qs is administration of vasodilation medication.

35.  (Cancelled)  

36.  (Cancelled)  

37. (Cancelled)  


Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance: The cited prior art of record fails to expressly teach or suggest, either alone or in combination, the features found within the independent claim.  In particular, the cited prior art of record fails to expressly teach or suggest the combination of: A plurality of physiological sensors configured to be coupled to the patient and configured to produce patient-specific data from the patient, the plurality of physiological sensors including at least a blood oximeter and a treatment device coupled to the patient and configured to administer a treatment to the patient under control of a computer. A computer receives patient-specific data associated with the patient, the patient-specific data comprising at least data from the blood oximeter coupled with the patient and determines a plurality of physiological variables based on the received patient-specific data, the plurality of physiological variables including at least oxygen saturation. The computer then defines a state space with D02 on a first axis and Op/Os on a second axis, the state space partitioned into a plurality of possible clinical patient states defined by a plurality of boundaries. The plurality of possible patient states being (i) adequate DO2 along with normal Qp/Qs, ii) inadequate DO2 along with normal Qp/Qs, (iii) adequate DO2 along with high Qp/Qs, and (iv) inadequate DO2 along with high Qp/Qs. The boundary between adequate DO2 and inadequate DO2 is 25ml O2/min/kg, and a boundary between normal Qp/Qs and high Qp/Q is a ratio of 1.5, such that the patient state of adequate DO2 along with high Qp/Qs is defined by DO2 greater than 25ml O2/min/kg along with Qp/Qs greater than a ratio of 1.5. The patient state of inadequate DO2 along with high Qp/Qs is defined by DO2 less than 25ml O2/min/kg along with Qp/Qs greater than a ratio of 1.5. The patient state of inadequate DO2 along with normal Qp/Qs is defined by DO2 less than 25ml O2/min/kg along with Qp/Qs less than a ratio of 1.5. Further, the computer determines from the physiological variables, a current clinical patient state within the state space, the current clinical patient state being one of: (a) inadequate DO2 along with normal Qp/Qs, (b) adequate DO2 along with high Qp/Qs, and (c) inadequate DO2 along with high Qp/Qs. The computer sends a signal from the computer to the treatment device coupled to the patient so that the signal causes the treatment device to administer a treatment to the patient, the treatment known to address the current clinical patient state. 
The claimed invention is also subject matter eligible because the recitation of a signal that causes a treatment device to administer treatment to a patient to address the current physical state of the patient provides a practical application to the identified abstract idea under step 2A2 of the 2019 Revised Patent Subject Matter Eligibility Guidance.
The most remarkable prior art of record is as follows:
Uutela et al.: U.S. Pre-Grant Patent Publication No. 2007/0010723;
Burton et al.: U.S. Pre-Grant Patent Publication No. 2011/0125046;
Casciano et al.: WIPO Publication No. WO2011/156587;
Barnea et al., Balancing the Circulation: Theoretic Optimization of Pulmonary/Systemic Flow Ratio in Hypoplastic Left Heart Syndrome 
Osorio et al.: U.S. Pre-Grant Patent Publication No. 2011/0306845.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Krivitski et al. (U.S. Pre-Grant Patent Publication No. 2013/0317378) which discloses a system for assessing a ratio of pulmonary to systemic blood flow in patients utilizing a compound dilution curve.
Lee et al. (U.S. Pre-Grant Patent Publication No. 2014/0352697) which discloses a system for providing oxygen to a patient by selecting an appropriate oxygen delivery mode based on a saving ratio of input to target flow.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594. The examiner can normally be reached 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626